Case 1:20-cv-06199-NGG-VMS Document 11 Filed 03/26/21 Page 1 of 1 PageID #: 36


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------X

  SECURITIES AND EXCHANGE COMMISSION,

                                         Plaintiff,
                                                                                     20-CV-6199 (PKC)
            - against -

  JASON PELTZ,

                                   Defendant.

  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                  NOTICE OF MOTION

                    PLEASE TAKE NOTICE that upon the accompanying Government’s

 Memorandum of Law in Support of Application To Intervene and To Stay Civil Proceedings, the

 United States will move this Court on a date and time to be designated by the Court, before the

 Honorable Pamela K. Chen, United States District Judge, at the United States Federal

 Courthouse, 225 Cadman Plaza East, Brooklyn, New York 11201, pursuant to Rule 24 of the

 Federal Rules of Civil Procedure, for intervention for the purpose of seeking a stay of civil

 proceedings, and for such other relief as the Court deems appropriate.

 Dated: Brooklyn, New York
        March 26, 2021
                                                                       Respectfully submitted,

                                                                       MARK J. LESKO
                                                                       Acting United States Attorney

                                                                       /s/ Kaitlin T. Farrell
                                                                       Kaitlin T. Farrell
                                                                       Sarah M. Evans
                                                                       Assistant U.S. Attorneys
                                                                       (718) 254-7000

 Cc:      Clerk of the Court (PKC) (By ECF)
          All Counsel (By ECF)
